DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (5,941,380) in view of Basham et al (6,926,138) and Hekal (6,613,405) and Giraud (2014/0048430).
As to claim 11, Rothman discloses a package (10) having a base and a sidewall (Figure as annotate above) extending therefrom defining an interior of the package (21 and 12 are all considered as interior of the package), the package further having an 
With regarding to the puncture element is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising minerals.  Giraud discloses a mixing container with cap 40, container 20 and /or plunger 60 may contain a desiccant material and the cap portion comprises a 
As to claims 12 and 26,  Rothman as modified by Hekal teaches the active agent is a desiccant in the form of a molecular sieve (column 9, lines 24-35) or a silica gel (column 14, lines 44-56 teaches the use of silica gel as one of the composition forming pellets molded into the container).
As to claims 13-14, Rothman as modified by Hekal, further teaches the mineral loaded polymer has a mineral loading level from 20% to 50% by weight of the monolithic material (column 7, lines  22-24) and the active agent is a desiccant (deliquescent material) that absorb moisture from the interior of the package in order to maintain desired qualities of a product housed in the interior (column 3, lines 65-67 to column 4, lines 1-2).
As to claim 15-16, Rothman as modified further discloses the product is a powder (powder concentrate 21) and the cover comprises a layer of foil or plastic (column 3, lines 24-26 which teaches the cover may be made of thin plastic, aluminum foil.)
17 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman (5,941,380), Basham et al (6,926,138) and Hekal (6,613,405) and Giraud (2014/0048430), further in view of Lee et al (6,543,612).
As to claim 17, Rothman further discloses the cover is flexible and made of aluminum foil, but does not specifically disclose the thickness of the cover from 0.01 mm to 0.5 mm.  However, Lee discloses a mixing container comprises a mixing chamber covered by a frangible cover (20) made of metallic foil (column 5, line 14) separating the first and second component (26 and 28) and the thickness of the frangible cover is 0.002 in. (0.05mm) thick aluminum foil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Rothman as modified made with 0.05 mm thick aluminum foil as taught by Lee to maintain the quality of the powder ingredient away from the liquid ingredient and also provide sufficient thickness to the cover to provide easy puncture by the puncture element. 
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. In response to applicant’s remark that examiner construct the invention using Rothman in view of Basham, Hekal and Giraud in result of impermissible hindsight.  Such argument is not found persuasive.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 11 recites, “ a puncture element disposed within the interior of the package, the puncture element having a cutting edge or a sharp facing the cover and the puncture element is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising mineral”.  Primary reference Rothman teaches the general structure of a package (10) with a puncture element (dispensing opening with the height of Z) that is disposed within the interior of the package (please see Figure 2 of Rothman, which the side wall of the puncture element is position within the sidewall of the package (10).  What Rothman does not claim is the cutting edge or a sharp facing the cover and the puncture element is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising mineral.  Secondary reference Basham teaches a puncture element with a sharper end facing a membrane, which increase the success of puncturing the membrane and correctly puncture the designated portion of the member.
Hekal discloses container (Figure 5 and 6) composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising mineral (abstract which teaches a monolithic composition comprises polymer and deliquescent material, desiccant in mineral form, silica gel)
Giraud teaches a mixing container with the container (20), cap (40) and/or plunger (60) contain a desiccant material that is separately injection molded and 
Hekal and Giraud teaches that the whole container (including the container, cap and plunger) can contain desiccant material and how the desiccant material is incorporate into the body of the container, which can be use to modify the puncturing element of Rothman with desiccant material infuse in a polymer  forming the puncturing element as taught by Giraud and Hekal to maintain environment within the package in the dry state which prevent deteriorate of the dry ingredient within the package. 
Furthermore, applicant argues that “applicant specification states “Due to the brittle nature of high mineral desiccant loaded part, they are not generally adapted to actively and physically engage (puncture) other components due to risk of breakage”  Such argument is not found persuasive.  Applicant discloses in the specification [0004] which the more moisture absorption capacity, the brittle the resulting product.  Desiccant loading of 60-70% are typical of desiccant entrained in the polymers that are in the form of pucks, liners and film for product packaging. However, such desiccants generally serve the sole function of desiccating or possibly will provide a defined cavity for product storage (e.g., a desiccant liner in a diagnostic test strip vial). Due to the brittle nature of high mineral desiccant loaded parts, they are not generally adapted to actively and physically engage (e.g., puncture) other components due to risk of breakage.  However, applicant only claims that the “puncture element composed of a mineral loaded polymer comprises a monolithic material formed of at least a base 
With the above remark to applicant’s argument, claims 11-16 and 26 is remain rejected in the current office action.
Lastly to the combination of claim 17 of Rothman, Basham, Hekal and Giraud further in view of Lee, since the above claim 1 is not an improper hindsight (as explain in the above argument), the rejection to claim 17 is also maintain in the current office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736